       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 1 of 14




Torr English Moss Bey
415 Boston post Road Ste. 3-541
Milford, Connecticut 06460
2/23/2017
                       IN THE UNTIED STATES FEDERAL DISTRICT
                     COURT FOR THE DISTRICT OF CONNECTICUT


             Torr English Moss Bey                                      ]                                 Request for
Jury Trial

             Plaintiff                                         ]                  Reserve the Right To Amend (     Ab)
                   Vs.                                         ]                   Case#       3'. ;;>_,l c_v 901 K
   Juda J Epstein                                              ]
   The Law Office of Juda J Epstein                            ]
      Last Servicer                                            ]
       Defendant's                                             ]



         5.5 MJLLION DOLLAR CIVIL COMPLAINT FOR WRONGFUL
 FORECLOSURE, BREACH OF CONTRACT AND THIS CLAIM IS ALSO FOR
                                    THE ATTORNEY'S ASSETS

                 [ "Cujusque Rei Potissima Pars"][The Principle Part Of Everything Is In The Beginning]

COMES NOW, Torr Bey, proceeding in propia persona, and files his civil lawsuit for
wrongful foreclosure on the property located at 181-183 Beardsley Street.Bridgeport,
Connecticut 06607 The Plaintiff moves this court for judgement based on the following
facts and case law. The attorney's filed the foreclosure case in state court without a
witness before the court to provide the court jurisdiction and therefore State court did not
have jurisdiction to hear the case. The fact the attorney filed the foreclosure case in state
court acting as a foreign agent robs the state court of jurisdiction due to the fact a foreign
must file their claim in Federal Court for the court to have proper jurisdiction. These
issues show the intent to deceive and the misconduct on the attorney's part.

                                                           1
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 2 of 14




                      The Original Contract Was Altered and Stolen:

The original contract in this case was alt~ stolen and that there was an addition to the
agreement with the following items that are missing from the contract filed in this case:

1) The intent of the agreement is that the original party who funded the alleged loan per
the bookkeeping entries is to be repaid the money,

2) The bank or financial institution involved in the alleged loan will follow GAAP,

3) the lender or financial institution involved in the alleged loan will purchase the
promissory note from the borrower,

4) the borrower does not provide any money, money equivalent, credit, funds or capital or
thing of value that a bank or financial institution will use to give value to a check or
similar instrument,

5) the borrower is to repay the loan in the same specie of money or credit that the bank or
financial institution used to fund the loan per GAAP, thus ending all interest and liens,
and

6) the written agreement gives full disclosure of all material facts.

                                   Facts of The Dispute:

The bank advertised that they loan money.

a. I applied for a loan.

b. They refused to loan me legal tender or other depositors' money to fund the alleged
bank loan check.

c. The bank misrepresented the elements of the alleged agreement to the alleged
borrower.

d. There is no bona fide signature on the alleged promissory note.

e. The promissory note is a forgery.



                                              2
        Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 3 of 14




f. The promissory note-with my name on it- obligates me to pay $280,000 plus
interest, giving it value today of $280,000 if it were sold to investors.

g. The bank recorded the forged promissory note as a loan from me to the bank.

h. The bank used this loan to fund the alleged bank loan check back to me.

i. The bank refused to loan me legal tender or other depositors' money in the amount of
$280,000 or repay the unauthorized loan it recorded from me to the bank.

j. The bank changed the cost and the risk of the alleged loan.

k. The bank operated without my knowledge, permission, authorization, or agreement.

I. The bank denied me equal protection under the law.

m. The bank refused to disclose material facts of the alleged agreement and refused to tell
me if the agreement was for me to fund the alleged bank loan check or if the bank is to
use the bank's legal tender or other depositors' money to fund the bank loan check.

n. They refused to disclose whether the check was the consideration loaned for the
alleged promissory note.

o. The bank failed to disclose if the promissory note is money or not money.

q. It appears the bank recorded the promissory as an unauthorized loan from me to the
bank.

                                    Scheme to Defraud

a The contract filed in this case is forged and missing at least 6- provisions that are listed

in the original contract.

b. The foreclosure statute used to provide the court with jurisdiction is not a valid law as
it is missing the 3 elements the State Constitution mandates must be present to be a valid
law.

c. The State constitution mandates all laws are to be enacted and have an enacting clause,



                                              3
         Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 4 of 14




a title, and a body.

d. Original Contract with the signatures of both the alleged borrower, and the lender have
never been filed in court to verify there was a bilateral contract.

e. Without a certification of the accounting entries of the attorneys cannot verify there
was a debt.

f. The attorney cannot verify agency and therefore the foreclosure lawsuit has a fatal flaw.

.g. The foreclosure was filed showing the lender as the plaintiff, however no one from the
lender's corporation signed the foreclosure documents.

h. There is no witness before the court to give the court jurisdiction.

i. The affidavit is defective as it is 3ro party hearsay and cannot be admitted as evidence at
trial.

j. The attorney is not legal before the court because they have not registered with the
National Attorney General's Office as mandated by the foreign agent registration act,
(F.A.R.A. ).

                           The Lender Failed To Follow GAAP:

The contract should be rescinded because the attorneys did not provide full disclosure, the
contract is extremely deceptive and unconscionable, In re Pearl Maxwell, 281 B.R. 101.

The Truth in Lending Act, Regulation Z, 12 CFR §226.23, states that the security
agreement signed with a lender can be rescinded if they have not provided the proper
disclosures. The original debt was zero because the Plaintiff's financial asset was
exchanged for FED's promissory notes in an even exchange.

Promissory Notes and other commercial instruments are legal tender, financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it ona lien as a registered security, the maker or originator becomes an
entitlement holder in the asset. But the attorney's do not undentand that they have



                                                4
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 5 of 14




this liability because most of them are unaware of it.

a.      UCC §1-201(24), §3-104, §3-306, §3-105,

b.      UCC §§8-102 (7), (9), (15), (17), §8-501, §8-503, §8-511

c.      ucc §§9-102(9), (11), (12)(B), (49), (64)
d.      12 USC 1813(1)(1)

The defendant's records will show the defendants have an offsetting liability to the
plaintiff pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR).

These records include:

a FR 2046 balance sheet,

b. 1099-0ID report,

c. S-3/A registration statement,

d. 424-BS prospectus and

e. RC-S & RC-B Call Schedules

        The State Case Is A Violation of 22 USC 611-& The 11 th Amendment:

There is no admissible evidence to verify the lender signed a contract to provide a loan,
and therefore State Court does not have jurisdiction to rule. The mere fact the lender
accepted the borrower's name on the lien to the property will prove the borrower owned
the property free and clear. The attorney is acting as a "Foreign Agent" for a "Foreign
State" (Corporation) who has commenced this action in violation of the 1 lthAmendment
.tfllld in violation of 22 USC 611. The plaintiff hereby comp1ain and allege as following
claims for relief under "Civil Rico" Federal Racketeering laws (Title 18 U.S.C. 1964) as
the lender has established a "pattern of racketeering activity" by using the U.S. Mail more
than twice to collect an unlawful debt and the defendants are in violation of Title 18
U.S.C. 1341, 1343, 1961 and 1962. The defendants have obstructed the administration of
Justice, and violated the Plaintiff's right to "Due Process"


                                              5
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 6 of 14




                                         Jurisdiction:

The Constitution and 28 U.S.C. § 1332 vest federal courts with jurisdiction to hear cases
that "arise under" federal law. The Constitution vests federal courts with the authority to
hear cases "arising under th[e] Constitution {or] the Laws of the United States." U.S.
Const. art ID, § 2. Congress vests federal district courts with subject-matter jurisdiction
over cases'involving questions of federal law: "'The district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the
United States." 28 U.S.C. § 1331.

                                   Resenration of Rights:

"I reserve my right not to be compelled to perform under any contract, commercial
agreement or bankruptcy that I did not enter knowingly voluntarily, and intentionally.
And furthermore, I do not and will not accept the liability of the compelled benefit of any
unrevealed contract or commercial agreement or bankruptcy." I have reserved my rights
under the UCC 1-.308, formerly 1-207, and demand the statutes used in this court be
construed in harmony with Common Law. The code is compliment.ary to the common
law, which remains in force, except where displaced by the code. A statute should be
construed in harmony with the common law unless there is a clear legislative intent to
abrogate the common law. The code was written as not to abolish the common law
entirely. I was not involved with an international maritime contract, so in good faith, I
deny that such a contract exists, and demand the court proceed under Common Law
Jurisdiction. I'm only aware of two jurisdiction the court can operate under as per the
Constitution, and are Common Law, and Admiralty Jurisdiction. If the court chooses to
proceed under Admiralty Jurisdiction, I' will need the court to inform me where I' can
find the rules of procedures for adm.i:ralty jurisdiction for my review, to avoid a violation
of my due process, which will result in a civil claim against the court for obstruction of
the administration of justice.

Plaintiff's claims are brought forward Under Common Law:

                                 Elements for Common Law:


                                               6
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 7 of 14




1. Controversy (The listed defendants)

2. Specific Claim (wrongful foreclosure, breach of contract,

3. Specific Remedy Sought by Claimant (5.5 million dollars)

4. Claim Is Sworn To (Affidavit of Verification attached), and I will verify in open court
that all herein be true.

                                           Parties:

1.1 Torr Bey is a resident of Fairfield County, Connecticut.

1.2 The first defendant is the Juda J Epstein,

1.3 The second defendant is The Law Office of Juda J Epstein, Ltd

1.4 The third defendant is BENCHMARK MUNICIPAL TAX SERVICE LLC.

                            Lack of Jurisdiction No Injured Party:

The wrongful foreclosure action filed in state court had no injured party and therefore
damages should be granted. The 6th Amendment secures that no person will be deprived
of life, liberty, or property without due process of law. Therefore, the "the injured party"
must appear and state he/she is owed a debt, the debtor must be given the right to
challenge this debt for "validation" 15 USC 1692g. Only an "injured party" can claim a
debt is owed. ''Imaginary persons" cannot appear or give testimony and cannot be the
"Plaintiff'' of any cause of action. There is no injured party in the state foreclosure case
and it and therefore the court did not have jurisdiction. The attorney filed in the wrong
court with the intent to defraud the homeowner and the court.

                           The Attorney Failed To Establish Agency:
The people have rights, Corporations do not have rights. Among these "Rights" is the
right to contract, the people have this right under 42 USC 1981. The people exercise this
right by their signature and/or Social Security Number. Corporations cannot sign and
therefore cannot enter any contract, with an attorney. The right to contract is reserved
to the people. This is established by the age-old principle of"Agency". To establish an

                                              7
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 8 of 14




"Agency",, the "Principal" must ask the "Agent" to perform a task. The "Agent" must
agree to perform the task. It is a time-tested principle, of "American Jurisprudence" that
the "Court" must not rely upon the" Agent" to prove" Agency". The "Court" must follow
the "Principal" to ~stablish "Agency". The law is simple no "Principal" no "Agency" to
"Capacity to Sue". Case must be dismissed.

               A Corporation Has No Right's Privileges or Immunities:

This civil action filed against the plaintiff in State court was "Fraudulent" because the
attorneys are claiming a "Corporation" has rights, privileges, and immunities in court,
common knowledge dictates a Corporation is an artificial person without natural rights.
For an attorney to file a civil action with a "Corporation" as "Plaintiff'' is clear "Fraud on
the Court". A "Corporation" cannot sign a "Power of Attorney" or give any attorney
verbal instructions to act on its behalf. Therefore, no attorney can lawfully represent any
"Corporation in court".



                             WRONGFUL FORECLOSURE

As a p.roximate result of the negligent or reckless conduct of the attorney acting as a 3rd
party debt collector the plaintiff suffered injury when the attorney filed unlawful
foreclosure using a foreclosure statute that is missing the 3 elements needed to be
considered a valid law. The state constitution mandates laws to be enacted by congress
and they mush have an enacting clause, a title, and a body. The .r evised statutes use to
provide jurisdiction to the court is not a valid law and therefore rob the court of
jurisdiction. The attorneys filed a forged contract in the state foreclosure case. The
contract filed is missing the following provisions agreed upon in the original contract:

1) The intent of the agreement is that the original party who funded the alleged loan per
the bookkeeping entries is to be repaid the money,

2) The bank or financial institution involved in the alleged loan will follow GAAP,

3) the lender or financial institution involved in the alleged loan will purchase the


                                              8
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 9 of 14




promissory note from the borrower,

4) the borrower does not provide any money, money equivalent, credit, .fimds or capital or
thing of value that a bank or financial institution will use to give value to a check or
similar instrument,

5) the borrower is to repay the loan in the same specie of money or credit that the bank or
financial institution used to fund the loan per GAAP, thus ending all interest and liens,
and

6) the written agreement gives full disclosure of all material facts.

                                    Breach Of Contract:

1be bank advertised that they loan money:

a I applied for a loan.

b. They refused to loan me legal tender or other depositors' money to fund the alleged
bank loan check.

c. The bank misrepresented the elements of the alleged agreement to the alleged
borrower.

d. There is no bona fide signature on the alleged promissory note.

e. The promissory note is a forgery.

f The promissory note-with my name on it- obligates me to pay $100,000 plus
interest, giving it value today of $100,000 if it were sold to investors.

g. The bank recorded the forged promissory note as a loan from me to the bank.

h. The bank used this loan to fund the alleged bank loan check back to me.

i. The bank refused to loan me legal tender or other depositors' money in the amount of
$100,000 or repay the unauthorized loan it recorded :from me to the bank.

j. The bank changed the cost and the risk of the alleged loan.


                                              9
        Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 10 of 14




k. The bank operated without my knowledge, permission, authori7.ation, or agreement.

I. The bank denied me equal protection under the law.

m. The bank refused to disclose material facts of the alleged agreement and refused to tell
me if the agreement was for me to fund the alleged bank loan check or if the bank is to
use the bank's legal tender or other depositors' money to fund the bank loan check.

n. They refused to disclose whether the check was the consideration loaned for the
alleged promissory note.

o. The bank failed to disclose if the promissory note is money or not money.

q. It appears the bank recorded the promissory as an unauthorized loan from me to the
bank.

                                            RICO:

The Supreme Court found that the Plaintiff in a civil RICO action need establish only a
criminal "violation" and not a criminal conviction. Further, the Court held that the
Defendant need only have caused hann to the Plaintiff by the commission of a predicate
offense in such a way as to constitute a "pattern of Racketeering activity." That is, the
Plaintiff need not demonstrate that the Defendant is an organized crime figure, a mobster
in the popular sense, or that the Plaintiff has suffered some type of special Racketeering
injury; all that the Plaintiff must show is what the Statute specifically requires. The RICO
Statute and the civil remedies for its violation are to be liberally construed to affect the
Congressional purpose as broadly formulated.in the statute. Sedima, SPRL v. Imrex Co.,
473   us 479 (1985)
                                      Slander of Title:

The defendants have caused to be recorded various documents including an unlawful
foreclosure which constitutes slander of title and the plaintiff should be awarded resulting
damages to be fully proved at the time of trial.

                                     Slander of Credit:


                                              10
       Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 11 of 14




The plaintiff allege that the actions and inactions of the defendants have impaired their
credit causing them to lose the ability to have good credit entitling them to damages,
including statutory punitive darn.ages pursuant to state and federal law, all to be proved at
the time of trial.

                              Infliction of Emotional Distress:

The defendants have intentionally and negligently taken illegal actions which have caused
the plaintiffs severe emotional distress. The attack on the plaintiff's home using a statute
that is not a valid if fraud on the court. The fact part of the original agreement is missing
.from the contract filed in the state foreclosure case is a clear showing of illegal intent to
.cause distress.

                                            Damages:

The plaintiff is seeking damages for wrongful foreclosure, and he has shown that

(a) there was an irregularity in the foreclosure sale and

(b.) the irregularity caused the plaintiff damages. Sre University av. Ass'n v.
Springwoods.

Unless enjoined, the plaintiffs will suffer irreparable harm and will not have an adequate
remedy at law. As a proximate result of the negligent actions of both defendants, the
plaintiffs have suffered consequential damage and will continue to suffer additional
damage in an amount to be fully proved at the time of trial.

                                      Attorney's Assets:

The plaintiff would like to have the attorneys see what it feels like to face have their
home taken and their family facing displacement.

Wherefore, having set forth the various causes of action against the defendants, the
plaintiffs pray for the following relief:

L To be granted the 5.5 Million Dollars in punitive and compensatory damages.



                                              11
         Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 12 of 14




2. The court to award the attorneys' assets to the plaintiff.

3. The court order the attorneys to discharge the alleged debt.

4. The court void the foreclosure judgment.

5. This court void the foreclosure sale process.

6. To have the alleged debt discharged.

7. That the Plaintiff be awarded consequential damages to be fully proved at the time of
trial;

8. That the Court grant any other relief that may be just or equitable.

9. The defendants contact the credit reporting agencies and correct the false information
that was reported to them. 6/23/2021

           Torr Bey
Without Prejudice UCC 1-207




CERTIFICATE OF SERVICE

I hereby certify that on the 23rd day of June, 2021, the foregoing document was filed in
Court, and a copy was mailed out to Plaintiff's attorney on //cord.

                                               Autograph: +-i..__- -i'-~-._,_----+-


                                                                Without Prejudice UCC 1-207
Mailed to the following:
Attorney Juda J Epstein                             Bureau of Consumer protection
3543 Main Street 2nd Floor                         Federal Trade Commission
                          '
Bridgepo~ Connecticut 06606                         600 Pennsylvania Ave., NW.
Washington



                                              12
      Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 13 of 14




AFFIDAVIT OF TORR ENGLISH MOSS BEY

STATE OF CONNECTICUT

COUNTY OF FAIRFIELD

       I, the Affiant, who goes by Torr Bey, a wo~ being of smmd mind, and over
the ~e of twenty-one, reserving all rights, being unschooled in law, and who has no BAR
attorney, is without an attorney, and having never been re-presented by an attorney, and
not waiving assistance of counsel, knowingly and willingly Declares and Duly affirms, in
accordance with laws in and for the State of Connecticut, in good faith, and with full
intent for preserving and promoting the public confidence in the integrity and impartiality
of the government and the judiciary, that the following statements and facts, are true and
correct of Affiant's own first-hand knowledge understanding, and belief, do solemnly
declare, and depose and say:




                                                          415 Boston post Road Ste. 3-541
                                                      '
                                                               Milford, Connecticut 06460
                                                                                 2/23/2017



FURTHER AFFIANT SAITII NOT.
        I declare under the penalty of bearing false witness before God and as recognized
under the laws in and for The State of Connecticut, the Laws of the United States of
America, acting with sincere intent and full standing in law, do herewith certify and state
that the foregoing contents are true, correct, complete, certain, admissible as evidence,
and not intended to mislead anyone, and that Torr Bey executes this document in
accordance with best knowledge and understanding without dishonor, without recourse;
with All rights reserved, without prejudice.


Done this 23rd day of June in the year 2021, under penalty of perjury under the laws of
the United States of America



                                            13
Case 3:21-cv-00901-KAD Document 1 Filed 06/29/21 Page 14 of 14




                                                         -~"1_r~~
                                                          ¢9~
                                          Torr English Moss Bey




                             14
